REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This action is responsive to the claims filed 12/22/2020.
Claims 1-29 are currently pending. 
Information Disclosure Statement
The 3 IDS documents have been considered. See the attached PTO 1449 forms.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment is to correct a typo made when the claims were previously renumbered.
The application has been amended as follows:
Claim 2, line 1, “claim 15” has been changed to –claim 1--.
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an Examiner’s statement of reasons for allowance for independent claims 1 and 14. Examiner is in agreement with the assessment of the written opinion provided in the application PCT/US2017/029894. 
Regarding claim 1:
Huber et al (US 2015/0090831) discloses an apparatus for changing packaging material rolls on a stretch wrapping machine having a packaging material dispenser including a packaging material roll carrier and a plurality of rollers configured to dispense a web of packaging material from a roll of packaging material loaded onto the packaging material roll carrier, the apparatus comprising: a plurality of load stations (conveyor 40 for supporting a plurality of loading stations at support carriers 8a and 8b, Fig. 2; removable carrier units 8a and 8b with in each case a new supply roll 9, on which packaging film 11 is stored, are guided one after the other on a feeding device 4, which is designed as a horizontal conveyor 40, para. [0074]), each load station including: a packaging material roll support configured to support a replacement roll of packaging material for loading onto the packaging material roll carrier during a roll change operation (removable carrier units 8a and 8b are in each case designed as cassettes, which have a frame, which is designed for supportive holding of the respective new supply roll 9 and its packaging film 11, para. [0097]); and a packaging material guide assembly (discharge device 6, Fig. 2) defining at least one receptacle (carrier units 8a' and 8b', Fig. 2) for receiving the plurality of rollers (rolls 9', Fig. 2) of the packaging material (packaging film 11, Fig. 4) dispenser during at least a portion of the roll change operation (carrier unit 8a or the magazine 8a' is removed from the first installation position EB1 and is set down on the discharge device 6 by means of the handling device 5 or the handling robot 50, para. [0094]), the packaging material guide assembly configured to support a leading end of a web of packaging material from the replacement roll of packaging material (guide element 29, which is designed vertically movable for connecting the packaging film 11 with the packaging film 11' still remaining in the packaging machine 3, para. [0092]) the packaging material guide assembly including a mechanically-actuated release mechanism configured to disengage the packaging material guide assembly from the leading end of the web and thereby release the leading end of the web onto the plurality of rollers (holding mandrel 15 or 15', Fig. 4; If a clamping connection exists between the holding mandrel 15' and the supply roll 9, this clamping connection must be previously released, para. [0095]); and an actuator assembly (actuating element 23, Fig. 4).
Huber does not disclose: a packaging material guide assembly configured to support a leading end of a web of packaging material from the replacement roll of packaging material in a tortuous path corresponding to a winding of packaging material through the plurality of rollers, and the packaging material guide assembly including a mechanically-actuated release mechanism configured to disengage the packaging material guide assembly from the leading end of the web and thereby release the leading end of the web onto the plurality of rollers when the plurality of rollers are positioned within the at least one receptacle; a positioning mechanism coupled to the plurality of load stations and configured to selectively position each of the plurality of load stations in a loading position; and an actuator assembly including at least one mechanical actuator disposed in a fixed position relative to the loading position to actuate the mechanically-actuated release mechanism of any of the plurality of load stations when so positioned in the loading position.
Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Claims 2-13 are allowed based on their dependencies.
Regarding claim 14:
Huber discloses a method of changing packaging material rolls on a stretch wrapping machine having a packaging material dispenser including a packaging material roll carrier and a plurality of rollers configured to dispense a web of packaging material from a roll of packaging material loaded onto the packaging material roll carrier (method and a device for changing carrier units with flat packaging material wound on supply rolls within a packaging machine, title), the method comprising: with a positioning mechanism coupled to a plurality of load stations and configured to selectively position each of the plurality of load stations in a loading position stations (conveyor 40 for supporting a plurality of loading stations at support carriers 8a and 8b, Fig. 2; removable carrier units 8a and Bb with in each case a new supply roll 9, on which packaging film 11 is stored, are guided one after the other on a feeding device 4, which is designed as a horizontal conveyor 40, para. [0074]), positioning a first load station among the plurality of load stations in the loading position, each load station including a packaging material roll support supporting a replacement roll of packaging material and aligned with the packaging material roll carrier when in the loading position (removable carrier units Ba and 8b are in each case designed as cassettes, which have a frame, which is designed for supportive holding of the respective new supply roll 9 and its packaging film 11, para. [0097]), each load station further including a packaging material guide assembly (discharge device 6, Fig. 2) defining at least one receptacle (carrier units Ba' and 8b', Fig. 2) for receiving the plurality of rollers (rolls 9', Fig. 2) of the packaging material (packaging film 11, Fig. 4) dispenser, the packaging material guide assembly configured to support a leading end of a web of packaging material from a replacement roll of packaging material (guide element 29, which is designed vertically movable for connecting the packaging film 11 with the packaging film 11' still remaining in the packaging machine 3, para. [0092]), the packaging material guide assembly including a mechanically-actuated release mechanism configured to disengage the packaging material guide assembly from the leading end of the web and thereby release the leading end of the web onto the plurality of rollers (holding mandrel 15 or 15', Fig. 4; If a clamping connection exists between the holding mandrel 15' and the supply roll 9, this clamping connection must be previously released, para. [0095]); and an actuator assembly (actuating element 23, Fig. 4).
Huber does not disclose: the packaging material guide assembly configured to support a leading end of a web of packaging material from a replacement roll of packaging material in a tortuous path corresponding to a winding of packaging material through the plurality of rollers, and the packaging material guide assembly including a mechanically-actuated release mechanism configured to disengage the packaging material guide assembly from the leading end of the web and thereby release the leading end of the web onto the plurality of rollers when the plurality of rollers are positioned within the at least one receptacle; moving the packaging material dispenser in a first direction generally parallel to an axis of rotation of the packaging material roll carrier to position the plurality of rollers within the at least one receptacle such that the plurality of rollers are interposed in the tortuous path; actuating at least one mechanical actuator disposed in a fixed position relative to the loading position to actuate the mechanically-actuated release mechanism of the first load station and release the leading end of the web onto the plurality of rollers, wherein the at least one actuator is configured to actuate the mechanically-actuated release mechanism of any of the plurality of load stations when so positioned in the loading position; and moving the packaging material dispenser in a second direction opposite from the first direction to withdraw the plurality of rollers from the at least one receptacle with the leading end of the web of packaging material engaged therewith.
Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Claims 15-29 are allowed based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731